ABBOTT LAW FIRM utc

RICHARD L. ABBOTT, Esa.
302.489.ALAW
RICH@RICHABBOTTLAWFIRM.COM

 

January 30, 2020
VIA ELECTRONIC FILING & HAND DELIVERY

The Honorable Richard G. Andrews
United States District Court

For the District of Delaware

844 N. King Street, Room 4209, Unit 18
Wilmington, DE 19801

Re: Abbott v. Mette et al.
C.A. No. 20-cv-131= RGA

Dear Judge Andrews:

Enclosed please find 2 courtesy copies of the Complaint and Verified Motion for
Temporary Restraining Order (“TRO Motion”) in the above-captioned action,

I write to respectfully request expedited consideration of the TRO Motion, which
seeks to halt proceedings that are scheduled to take place on Wednesday, February 5, 2020,

Pursuant to Oral Order of The Honorable Maryellen Noreika on Tuesday, January
28", any responses to the TRO Motion are due by 12 noon on Friday, January 31%.

If the Court wishes to entertain argument of counsel via telephone on the TRO, I
will be pleased to set up the teleconference. I will await further word from Chambers as
to whether the Court wishes to entertain oral argument or will decide the TRO based on

the papers.
Very truly yours,
. - ff af | “
A. eudd 4 VAGUE
Richard L. Abbott
RLA:cth
Enclosures

ce: Luke W. Mette, Esquire (w/o enclosures) — Via Email Only
Kathleen M. Vavala, Esquire (w/o enclosures) — Via Email Only

724 YORKLYN ROAD © SUITE 240 ¢ HOCKESSIN, DELAWARE 19707 ¢ FAX 302.489.2535
